 



Exhibit 10.20

 

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER.

 

DEED OF TRUST
ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND
FIXTURE FILING

 

made by

 

MVI HEALTH CENTER, LP

as Grantor

 

to

 

DEBORAH NEWMAN

as Trustee

 

for the benefit of

 

KEYBANK NATIONAL ASSOCIATION,

as Agent on behalf of the Lenders,

 

as Beneficiary

 



 

 

Dated as of: November 14, 2014

 

PREPARED BY AND UPON RECORDATION RETURN TO:

Bracewell & Giuliani LLP

1445 Ross Avenue, Suite 3800

Dallas, Texas 75202-2711

Attention: Alfred G. Kyle, Esq.

Telephone: (214) 758-1660 

 

 

 

 

Table of Contents

 

    Page       1. Grant and Secured Obligations. 1           1.1 Grant 1        
  1.2 Secured Obligations 3         2. Assignment of Rents. 4           2.1
Assignment 4           2.2 Grant of License 4           2.3 Collection and
Application of Rents 5           2.4 Beneficiary Not Responsible 5           2.5
Leasing 6           2.6 Texas Assignment of Rents Act 6         3. Grant of
Security Interest. 6           3.1 Security Agreement 6           3.2 Financing
Statements 6         4. Fixture Filing. 6       5. Rights and Duties of the
Parties. 6           5.1 Representations and Warranties 6           5.2 Taxes
and Assessments 7           5.3 Performance of Secured Obligations 7          
5.4 Liens, Charges and Encumbrances 7           5.5 Damages and Insurance and
Condemnation Proceeds 7           5.6 Maintenance and Preservation of Property 7
          5.7 Releases, Extensions, Modifications and Additional Security 8    
      5.8 Release 9           5.9 Compensation, Exculpation, Indemnification 9  
        5.10 Defense and Notice of Claims and Actions 11           5.11
Subrogation 11           5.12 Site Visits, Observation and Testing 11          
5.13 Notice of Change 11         6. Accelerating Transfers, Default and
Remedies. 11           6.1 Accelerating Transfers 11

 

-i-

 

 

Table of Contents

(continued)

 

      Page           6.2 Events of Default 12           6.3 Remedies 12        
  6.4 Credit Bids 17           6.5 Application of Foreclosure Sale Proceeds 17  
        6.6 Application of Rents and Other Sums 18         7. The Trustee. 18  
        7.1 Certain Rights 18           7.2 Retention of Money 18           7.3
Successor Trustees 19           7.4 Perfection of Appointment 19           7.5
Succession Instruments 19         8. Miscellaneous Provisions. 19           8.1
Additional Provisions 19           8.2 No Waiver or Cure 20           8.3 Powers
of Beneficiary 21           8.4 Merger 21           8.5 Joint and Several
Liability 21           8.6 Applicable Law 21           8.7 Successors in
Interest 21           8.8 Interpretation 21           8.9 Waiver of Statutory
Rights 22           8.10 Severability 22           8.11 Notices 22          
8.12 Future Advances 23           8.13 Beneficiary’s Lien for Service Charge and
Expenses 24           8.14 WAIVER OF TRIAL BY JURY 24           8.15
Inconsistencies 24           8.16 Controlling Agreement 24

 

-ii-

 

 



DEED OF TRUST, ASSIGNMENT OF RENTS,
SECURITY AGREEMENT AND FIXTURE FILING

Project Commonly Known As
“Mesa Vista Inn Health Center”

 

THIS DEED OF TRUST, ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND FIXTURE FILING
(this “Deed of Trust”) is made as of September 11, 2014, by MVI HEALTH CENTER,
LP, a Delaware limited partnership (“Grantor”), whose address is 189 South
Orange Avenue, Suite 170, Orlando, Florida 32801, in favor of DEBORAH NEWMAN, an
individual (“Trustee”), whose business address is Preston Commons East Tower,
Suite 800, 8117 Preston Road, Dallas, Texas 75225, for the benefit of KEYBANK
NATIONAL ASSOCIATION, a national banking association, its successors and
assigns, as administrative agent for the benefit of the Lenders (“Beneficiary”),
whose address is 4910 Tiedeman Road, 3rd Floor, Brooklyn, Ohio 44144.

 

1.           Grant and Secured Obligations.

 

1.1         Grant. For the purpose of securing payment and performance of the
Secured Obligations defined and described in Section 1.2 below, Grantor hereby
irrevocably and unconditionally grants, bargains, sells, conveys, mortgages and
warrants to Trustee, its successors and assigns, for the benefit of the
Beneficiary, its successors and assigns, with power of sale and with right of
entry and possession, all estate, right, title and interest which Grantor now
has or may later acquire in and to the following property (all or any part of
such property, or any interest in all or any part of it, as the context may
require, the “Property”):

 

(a)          the real estate situated in Travis County, Texas, which is more
particularly described in Exhibit A attached hereto and made a part hereof for
all purposes the same as if set forth herein verbatim, together with all right,
title and interest of Grantor in and to (i) all streets, roads, alleys,
easements, rights-of-way, licenses, rights of ingress and egress, vehicle
parking rights and public places, air rights, development rights, interests on
estates or other claims in law or equity, existing or proposed, abutting,
adjacent, used in connection with, derived from or pertaining to the real
property or the Improvements (as hereinafter defined); (ii) any strips or gores
between the real property and abutting or adjacent properties; and (iii) all
water and water rights, timber, crops and mineral interests pertaining to the
real property (such real estate and other rights, titles and interests being
hereinafter sometimes called the “Land”);

 

(b)          all buildings, structures and other improvements (such buildings,
structures and other improvements being hereinafter sometimes called the
“Improvements”) now or hereafter situated on the Land;

 

DEED OF TRUSTPage 1

 

 

(c)          all fixtures, equipment, systems, machinery, furniture,
furnishings, inventory, goods, building and construction materials, supplies,
and articles of personal property, of every kind and character, now owned or
hereafter acquired by Grantor, which are now or hereafter attached to or
situated in, on or about the Land or the Improvements, or used in or necessary
to the complete and proper planning, development, use, occupancy or operation
thereof, or acquired (whether delivered to the Land or stored elsewhere) for use
or installation in or on the Land or the Improvements, and all renewals and
replacements of, substitutions for and additions to the foregoing, including,
but without limiting the foregoing, any and all fixtures, equipment, machinery,
systems, facilities and apparatus for heating, ventilating, air conditioning,
refrigerating, plumbing, sewer, lighting, generating, cleaning, storage,
incinerating, waste disposal, sprinkler, fire extinguishing, communications,
transportation (of people or things, including, but not limited to, stairways,
elevators, escalators and conveyors), data processing, security and alarm,
laundry, food or drink preparation, storage or serving, gas, electrical and
electronic, water, and recreational uses or purposes; all tanks, pipes, wiring,
conduits, ducts, doors, partitions, rugs and other floor coverings, wall
coverings, windows, drapes, window screens and shades, awnings, fans, motors,
engines and boilers, which are now or hereafter attached to or situated in, on
or about the Land or the Improvements, or acquired (whether delivered to the
Land or stored elsewhere) for use or installation in or on the Land or the
Improvements; and decorative items and art objects (all of which are herein
sometimes referred to together, as the “Accessories”) which are now or hereafter
attached to or situated in, on or about the Land or the Improvements, or
acquired (whether delivered to the Land or stored elsewhere) for use or
installation in or on the Land or the Improvements;

 

(d)          all right, title and interest of Grantor in and to all (i) plans
and specifications for the Improvements; (ii) contracts relating to the Land, or
the Improvements or the Accessories or any part thereof; (iii) deposits,
(including, but not limited to, Grantor’s rights in tenants’ security deposits,
deposits with respect to utility services to the Land, or the Improvements or
the Accessories or any part thereof, and any deposits or reserves hereunder or
under any other Loan Document (as hereinafter defined) for taxes, insurance or
otherwise, funds, accounts, contract rights, instruments, documents,
commitments, general intangibles (including, but not limited to, trademarks,
trade names and symbols), notes and chattel paper used in connection with or
arising from or by virtue of any transactions related to the Land, or the
Improvements or the Accessories or any part thereof; (iv) permits, licenses,
franchises, certificates and other rights and privileges obtained in connection
with the Land, or the Improvements or the Accessories or any part thereof; (v)
leases, rents, royalties, bonuses, issues, profits, revenues and other benefits
of the Land, the Improvements and the Accessories, subject to the provisions of
Section 2 hereof; and (vi) other properties, rights, titles and interests, if
any, specified in any Section or any Article of this Deed of Trust as being part
of the Property; and

 

DEED OF TRUSTPage 2

 

 

(e)          all right, title and interest of Grantor in and to all (i) proceeds
of or arising from the properties, rights, titles and interests referred to
above in paragraphs (a), (b), (c) and (d), including, but not limited to,
proceeds of any sale, lease or other disposition thereof, proceeds of each
policy of insurance relating thereto (including premium refunds), proceeds of
the taking thereof or of any rights appurtenant thereto by eminent domain or
sale in lieu thereof for public or quasi-public use under any law, and proceeds
arising out of any damage thereto whether caused by such a taking (including
change of grade of streets, curb cuts or other rights of access) or otherwise
caused; and (ii) other interests of every kind and character, and proceeds
thereof, which Grantor now has or hereafter acquires in, to or for the benefit
of the properties, rights, titles and interests referred to above in paragraphs
(a), (b), (c) and (d) and all property used or useful in connection therewith,
including, but not limited to, remainders, reversions and reversionary rights or
interests. In the event the estate of Grantor in and to any of the Property is a
leasehold estate, this conveyance shall include, and the lien and security
interest created hereby shall encumber and extend to, all other further or
additional title, estates, interest or rights which may exist now or at any time
be acquired by Grantor in or to the property demised under the lease creating
such leasehold estate and including Grantor’s rights, if any, to the property
demised under such lease and, if fee simple title to any of such property shall
ever become vested in Grantor such fee simple interest shall be encumbered by
this Deed of Trust in the same manner as if Grantor had fee simple title to said
property as of the date of execution hereof.

 

TO HAVE AND TO HOLD the Property, unto Trustee and Trustee’s successors,
substitutes or assigns, in trust and for the uses and purposes herein set forth,
forever, together with all rights, privileges, hereditaments and appurtenances
in anywise appertaining or belonging thereto, subject only to the Permitted
Exceptions (herein so called) listed on Exhibit B attached hereto (to the extent
that the same are valid, subsisting and affect the Property), and Grantor, for
Grantor and Grantor’s successors, hereby agrees to generally warrant and forever
defend, all and singular, the Property unto Trustee and trustee’s successors or
substitutes in this trust against the claim or claims of all persons claiming or
to claim the same or any part thereof, subject, however, as aforesaid.

 

Capitalized terms used above and elsewhere in this Deed of Trust without
definition have the meanings given them in the Loan Agreement referred to in
Subsection 1.2(a)(iii) below.

 

1.2         Secured Obligations.

 

(a)          Grantor makes the grant, conveyance, and mortgage set forth in
Section 1.1 above, and grants the security interest set forth in Section 3 below
for the purpose of securing the following obligations (each a “Secured
Obligation” and collectively the “Secured Obligations”) in any order of priority
that Beneficiary may choose:

 

(i)          Payment of all obligations at any time owing under one or more
promissory notes (the “Note”) executed in connection with the Loan Agreement and
payable by Borrowers (of which Grantor is one), as maker, in the aggregate
principal amount of Thirty-Eight Million Thirty-Five Thousand and No/100 Dollars
($38,035,000.00); and

 

(ii)         Payment and performance of all obligations of Grantor under this
Deed of Trust; and

 

(iii)        Payment and performance of all obligations of Borrowers under a
Secured Loan Agreement bearing even date herewith among Borrowers as “Borrowers”
and Beneficiary and the Lenders (the “Loan Agreement”); and

 

DEED OF TRUSTPage 3

 

 

(iv)         Payment and performance of any obligations of Borrowers under any
Loan Documents which are executed by Borrowers; and

 

(v)          Payment and performance of all obligations of Grantor arising from
any Interest Rate Agreements. “Interest Rate Agreements” shall mean an interest
rate hedging program through the purchase by Grantor from Mortgagee of an
interest rate swap, cap or such other interest rate protection product with
respect to the Notes;

 

(vi)         Payment and performance of all future advances and other
obligations that Borrowers or any successor in ownership of all or part of the
Property may agree to pay and/or perform (whether as principal, surety or
guarantor) for the benefit of the Lenders, when a writing evidences the parties’
agreement that the advance or obligation be secured by this Deed of Trust; and

 

(vii)        Payment and performance of all modifications, amendments,
extensions, and renewals, however evidenced, of any of the Secured Obligations.

 

For the purposes of this Deed of Trust, the term “Borrowers” shall mean and
refer to Grantor, Sentio Landlord Hammond, LLC, a Delaware limited liability
company, Wildewood Owner, LLC, a Delaware limited liability company, Sentio
Landlord Slidell, LLC, a Delaware limited liability company, and Gables of
Hudson, LLC, a Delaware limited liability company.

 

(b)          All persons who may have or acquire an interest in all or any part
of the Property will be considered to have notice of, and will be bound by, the
terms of the Secured Obligations and each other agreement or instrument made or
entered into in connection with each of the Secured Obligations. Such terms
include any provisions in the Note or the Loan Agreement which permit borrowing,
repayment and reborrowing, or which provide that the interest rate on one or
more of the Secured Obligations may vary from time to time.

 

2.           Assignment of Rents.

 

2.1         Assignment. Grantor hereby irrevocably, absolutely, presently and
unconditionally assigns to Beneficiary all right, title and interest of Grantor
in and to all rents, royalties, issues, profits, revenue, income, accounts,
proceeds and other benefits of the Property, whether now due, past due or to
become due, including all prepaid rents and security deposits (some or all
collectively, as the context may require, “Rents”). This is an absolute
assignment, not an assignment for security only.

 

2.2         Grant of License. Beneficiary hereby confers upon Grantor a license
(“License”) to collect and retain the Rents as they become due and payable, so
long as no Event of Default, as defined in Section 6.2 below, shall exist and be
continuing. If an Event of Default has occurred and is continuing, the License
shall terminate upon notice to Grantor, and without regard to the adequacy of
Beneficiary’s security under this Deed of Trust. The License shall be reinstated
upon the cure of the applicable Event of Default.

 

DEED OF TRUSTPage 4

 

  

2.3         Collection and Application of Rents. Subject to the License granted
to Grantor under Section 2.2 above and only while there is an uncured Event of
Default, Beneficiary has the right, power and authority to collect any and all
Rents. Grantor hereby appoints Beneficiary its attorney-in-fact to perform any
and all of the following acts, if and at the times when Beneficiary in its sole
discretion may so choose:

 

(a)          Demand, receive and enforce payment of any and all Rents; or

 

(b)          Give receipts, releases and satisfactions for any and all Rents; or

 

(c)          Sue either in the name of Grantor or in the name of Beneficiary for
any and all Rents.

 

Beneficiary and Grantor agree that the mere recordation of the assignment
granted herein entitles Beneficiary immediately to collect and receive rents
upon the occurrence of an Event of Default, as defined in Section 6.2, without
first taking any acts of enforcement under applicable law, such as, but not
limited to, providing notice to Grantor, filing foreclosure proceedings, or
seeking and/or obtaining the appointment of a receiver. Further, Beneficiary’s
right to the Rents does not depend on whether or not Beneficiary takes
possession of the Property as permitted under Subsection 6.3(c). In
Beneficiary’s sole discretion, Beneficiary may choose to collect Rents either
with or without taking possession of the Property. Beneficiary shall apply all
Rents collected by it in the manner provided under Section 6.6. If an Event of
Default occurs while Beneficiary is in possession of all or part of the Property
and is collecting and applying Rents as permitted under this Deed of Trust,
Beneficiary and any receiver shall nevertheless be entitled to exercise and
invoke every right and remedy afforded any of them under this Deed of Trust and
at law or in equity.

 

2.4         Beneficiary Not Responsible. Under no circumstances shall
Beneficiary have any duty to produce Rents from the Property. To the extent
permitted by applicable law, Beneficiary is not and shall not be deemed to be:

 

(a)          A “Beneficiary in possession” for any purpose; or

 

(b)          Responsible for performing any of the obligations of the lessor
under any lease except during any period when the License has terminated; or

 

(c)          Responsible for any waste committed by lessees or any other
parties, any dangerous or defective condition of the Property, or any negligence
in the management, upkeep, repair or control of the Property except to the
extent due to the gross negligence or willful misconduct of Beneficiary; or

 

(d)          Liable in any manner for the Property or the use, occupancy,
enjoyment or operation of all or any part of it except to the extent due to the
gross negligence or willful misconduct of Beneficiary.

 

DEED OF TRUSTPage 5

 

 

2.5         Leasing. Grantor shall not accept any deposit or prepayment of rents
under the leases for any rental period exceeding one (1) month without
Beneficiary’s prior written consent, not to be unreasonably withheld or delayed.
Grantor shall not lease the Property or any part of it except in accordance with
the Loan Agreement.

 

2.6         Texas Assignment of Rents Act. Notwithstanding anything in this Deed
of Trust to the contrary, nothing contained herein shall be construed to waive
or otherwise diminish the notice requirements set forth in the Texas Assignment
of Rents Act, Texas Property Code, Chapter 64.

 

3.           Grant of Security Interest.

 

3.1         Security Agreement. The parties intend for this Deed of Trust to
create a lien on the Property, and an absolute assignment of the Rents, all in
favor of Beneficiary. The parties acknowledge that some of the Property and some
or all of the Rents may be determined under applicable law to be personal
property or fixtures. To the extent that any Property or Rents may be or be
determined to be personal property, Grantor as debtor hereby grants Beneficiary
and Trustee as secured parties a security interest in all such Property and
Rents, to secure payment and performance of the Secured Obligations. This Deed
of Trust constitutes a security agreement under the Uniform Commercial Code of
the State in which the Property is located, covering all such Property and
Rents.

 

3.2         Financing Statements. Grantor hereby authorizes Beneficiary to file
one or more financing statements. In addition, Grantor shall execute such other
documents as Beneficiary may from time to time require to perfect or continue
the perfection of Beneficiary’s security interest in any Property or Rents. As
provided in Section 5.9 below, Grantor shall pay all fees and costs that
Beneficiary may incur in filing such documents in public offices and in
obtaining such record searches as Beneficiary may reasonably require. In case
Grantor fails to execute any financing statements or other documents for the
perfection or continuation of any security interest, Grantor hereby appoints
Beneficiary as its true and lawful attorney-in-fact to execute any such
documents on its behalf. If any financing statement or other document is filed
in the records normally pertaining to personal property, that filing shall never
be construed as in any way derogating from or impairing this Deed of Trust or
the rights or obligations of the parties under it.

 

4.           Fixture Filing.

 

This Deed of Trust constitutes a financing statement filed as a fixture filing
under Article 9 of the Uniform Commercial Code in the State in which the
Property is located, as amended or recodified from time to time, covering any
Property which now is or later may become fixtures attached to the Land or
Improvements. For this purpose, the respective addresses of Grantor, as debtor,
and Beneficiary and Trustee, as secured parties, are as set forth in the
preambles of this Deed of Trust.

 

5.           Rights and Duties of the Parties.

 

5.1         Representations and Warranties. Grantor represents and warrants
that:

 

DEED OF TRUSTPage 6

 

  

(a)          Grantor has good and indefeasible fee simple title to all of the
Land and the Improvements;

 

(b)          Grantor has good and marketable title to all Property other than
the Land and Improvements other than equipment leased or financed in the
ordinary course of business;

 

(c)          Grantor has the full and unlimited power, right and authority to
encumber the Property and assign the Rents;

 

(d)          There are no other contractual liens against the Property other
than this Deed of Trust;

 

(e)          The Property includes all property and rights which may be
reasonably necessary or desirable to promote the present and contemplated future
beneficial use and enjoyment of the Land and Improvements;

 

(f)          Grantor owns any Property which is personal property free and clear
of any security agreements, reservations of title or conditional sales
contracts, and there is no financing statement affecting such personal property
on file in any public office other than equipment leased or financed in the
ordinary course of business; and

 

(g)          Grantor’s place of business, or its chief executive office if it
has more than one place of business, is located at the address specified below.

 

5.2         Taxes and Assessments. Subject to Agent’s obligation to disburse
funds from the Impound Account as set forth in the Loan Agreement, Grantor shall
pay or cause to be paid prior to delinquency all taxes, levies, charges and
assessments, in accordance with the Loan Agreement.

 

5.3         Performance of Secured Obligations. Subject to applicable grace,
notice and cure periods, Grantor shall promptly pay and perform each Secured
Obligation in accordance with its terms.

 

5.4         Liens, Charges and Encumbrances. Unless otherwise allowed in the
Loan Agreement, Grantor shall immediately discharge any lien on the Property
which Beneficiary has not consented to in writing.

 

5.5         Damages and Insurance and Condemnation Proceeds. In the event of any
casualty or condemnation of the Property, the provisions of Article 11 of the
Loan Agreement shall govern.

 

5.6         Maintenance and Preservation of Property. Subject to Agent’s
obligations to disburse funds from the Impound Account as set forth in the Loan
Agreement:

 

(a)          Grantor shall insure the Property as required by the Loan Agreement
and keep the Property in good condition and repair.

 

DEED OF TRUSTPage 7

 

 

(b)          Grantor shall not remove or demolish the Property or any part of
it, or alter, restore or add to the Property (except to the extent that the cost
of any such alteration or addition does not exceed $100,000), or initiate or
allow any change in any zoning or other land use classification which affects
the Property or any part of it, except as permitted or required by the Loan
Agreement or with Beneficiary’s express prior written consent in each instance,
which shall not be unreasonably withheld, conditioned or delayed.

 

(c)          If all or part of the Property becomes damaged or destroyed,
Grantor shall promptly and completely repair and/or restore the Property in a
good and workmanlike manner in accordance with sound building practices, if
Beneficiary agrees to disburse Proceeds or other sums to pay costs of the work
of repair or reconstruction under Article 11 of the Loan Agreement.

 

(d)          Grantor shall not commit or allow any act upon or use of the
Property which would violate in any material way: (i) any applicable Laws or
order of any Governmental Authority; or (ii) any public or private covenant,
condition, restriction or equitable servitude affecting the Property. Grantor
shall not cause or allow any condition to exist on it, if that invalidates or is
prohibited by any insurance coverage required to be maintained by Grantor on the
Property or any part of it under the Loan Agreement.

 

(e)          Grantor shall not commit or allow material physical waste of the
Property, including those acts or omissions characterized under the Loan
Agreement as physical waste which arises out of Hazardous Material.

 

(f)          Grantor shall use commercially reasonable efforts to perform such
other acts as may be reasonably necessary to maintain and preserve the value of
the Property as determined by the Appraisal that Beneficiary obtained
immediately prior to the effective date of this Deed of Trust.

 

5.7         Releases, Extensions, Modifications and Additional Security. From
time to time, Beneficiary may perform any of the following acts without
incurring any liability or giving notice to any person:

 

(a)          Release any person liable for payment of any Secured Obligation;

 

(b)          Extend the time for payment, or otherwise alter the terms of
payment, of any Secured Obligation;

 

(c)          Accept additional real or personal property of any kind as security
for any Secured Obligation, whether evidenced by deeds of trust, mortgages,
security agreements or any other instruments of security;

 

(d)          Alter, substitute or release any property securing the Secured
Obligations;

 

(e)          Consent to the making of any plat or map of the Property or any
part of it;

 

DEED OF TRUSTPage 8

 

 

(f)          Join in granting any easement or creating any restriction affecting
the Property;

 

(g)          Join in any subordination or other agreement affecting this Deed of
Trust or the lien of it; or

 

(h)          Release its interest in the Property or any part of it.

 

5.8         Release. When all of the Secured Obligations have been paid in full
and all fees and other sums owed by Grantor under Section 5.9 of this Deed of
Trust and the other Loan Documents have been received or upon the satisfaction
of the requirements of Section 12.2(b) of the Loan Agreement, Beneficiary and
Trustee shall release this Deed of Trust, the lien created thereby, and all
notes and instruments evidencing the Secured Obligations. Grantor shall pay any
costs of preparation and recordation of such release.

 

5.9         Compensation, Exculpation, Indemnification.

 

(a)          Grantor agrees to pay reasonable fees as may be charged by
Beneficiary for any services that Beneficiary or Trustee may render in
connection with this Deed of Trust, including providing a statement of the
Secured Obligations or providing the release pursuant to Section 5.8 above.
Grantor shall also pay or reimburse all of Beneficiary’s and Trustee’s
reasonable costs and expenses which may be incurred in rendering any such
services. Grantor further agrees to pay or reimburse Beneficiary for all costs,
expenses and other advances which may be incurred or made by Beneficiary or
Trustee in any efforts to enforce any terms of this Deed of Trust, including any
rights or remedies afforded to Beneficiary and Trustee under Section 6.3,
whether any lawsuit is filed or not, or in defending any action or proceeding
arising under or relating to this Deed of Trust, including reasonable attorneys’
fees and other legal costs, costs of any Foreclosure Sale (as defined in
Subsection 6.3(i) below) and any cost of evidence of title. If Beneficiary
and/or Trustee, as required by applicable law, chooses to dispose of Property
through more than one Foreclosure Sale, Grantor shall pay all costs, expenses or
other advances that may be incurred or made by Beneficiary and/or Trustee in
each of such Foreclosure Sales.

 

(b)          Neither Beneficiary nor Trustee shall be directly or indirectly
liable to Grantor or any other person as a consequence of any of the following:

 

(i)          Beneficiary’s or Trustee’s exercise of or failure to exercise any
rights, remedies or powers granted to Beneficiary and/or Trustee in this Deed of
Trust;

 

(ii)         Beneficiary’s failure or refusal to perform or discharge any
obligation or liability of Grantor under any agreement related to the Property
or under this Deed of Trust; or

 

DEED OF TRUSTPage 9

 

 

(iii)        Any loss sustained by Grantor or any third party resulting from
Beneficiary’s failure to lease the Property, or from any other act or omission
of Beneficiary in managing the Property, after an Event of Default, unless the
loss is caused by the gross negligence or willful misconduct of Beneficiary.

 

To the extent permitted by applicable law, Grantor hereby expressly waives and
releases all liability of the types described above, and agrees that no such
liability shall be asserted against or imposed upon Beneficiary or Trustee.

 

(c)          EXCEPT AS CAUSED BY THE GROSS NEGLIGENCE AND OR WILLFUL MISCONDUCT
OF BENEFICIARY OR TRUSTEE (IT BEING THE INTENT OF THE PARTIES THAT THIS
INDEMNIFICATION SHALL COVER THE ORDINARY NEGLIGENCE OF SUCH PARTIES), GRANTOR
AGREES TO INDEMNIFY BENEFICIARY AND TRUSTEE AGAINST AND HOLD THEM HARMLESS FROM
ALL LOSSES, DAMAGES, LIABILITIES, CLAIMS, CAUSES OF ACTION, JUDGMENTS, COURT
COSTS, ATTORNEYS’ FEES AND OTHER LEGAL EXPENSES, COST OF EVIDENCE OF TITLE, COST
OF EVIDENCE OF VALUE, AND OTHER COSTS AND EXPENSES WHICH THEY MAY SUFFER OR
INCUR:

 

(i)          IN PERFORMING ANY ACT REQUIRED OR PERMITTED BY THIS DEED OF TRUST
OR ANY OF THE OTHER LOAN DOCUMENTS OR BY LAW;

 

(ii)         BECAUSE OF ANY FAILURE OF GRANTOR TO PERFORM ANY OF ITS
OBLIGATIONS; OR

 

(iii)        BECAUSE OF ANY ALLEGED OBLIGATION OF OR UNDERTAKING BY BENEFICIARY
AND/OR TRUSTEE TO PERFORM OR DISCHARGE ANY OF THE REPRESENTATIONS, WARRANTIES,
CONDITIONS, COVENANTS OR OTHER OBLIGATIONS IN ANY DOCUMENT RELATING TO THE
PROPERTY OTHER THAN THE LOAN DOCUMENTS.

 

EXCEPT AS OTHERWISE PROVIDED IN THE LOAN AGREEMENT, THIS AGREEMENT BY GRANTOR TO
INDEMNIFY BENEFICIARY AND TRUSTEE SHALL SURVIVE THE RELEASE AND CANCELLATION OF
ANY OR ALL OF THE SECURED OBLIGATIONS AND THE FULL OR PARTIAL RELEASE OF THIS
DEED OF TRUST.

 

(d)          Grantor shall pay all obligations to pay money arising under this
Section 5.9 immediately upon written demand by Beneficiary. Each such obligation
shall be added to, and considered to be part of, the principal of the Note, and
shall bear interest from the date the obligation arises at the Default Rate if
not paid within ten (10) days of demand by Beneficiary.

 

DEED OF TRUSTPage 10

 

 

5.10       Defense and Notice of Claims and Actions. At Grantor’s sole expense,
Grantor shall protect, preserve and defend the Property and title to and right
of possession of the Property, and the security of this Deed of Trust and the
rights and powers of Beneficiary created under it, against all adverse claims.
Grantor shall give Beneficiary prompt notice in writing if any claim is asserted
which does or could affect any such matters, or if any action or proceeding is
commenced which alleges or relates to any such claim.

 

5.11       Subrogation. Beneficiary shall be subrogated to the liens of all
encumbrances, whether released of record or not, which are discharged in whole
or in part by Beneficiary in accordance with this Deed of Trust or with the
proceeds of any loan secured by this Deed of Trust.

 

5.12       Site Visits, Observation and Testing. Beneficiary and its agents and
representatives shall have the right at any reasonable time to enter and visit
the Property for the purpose of performing appraisals, observing the Property,
taking and removing soil or groundwater samples, and conducting tests on any
part of the Property to the extent Beneficiary deems the same reasonably
necessary, subject to the limitations set forth in the Loan Agreement.
Beneficiary has no duty, however, to visit or observe the Property or to conduct
tests, and no site visit, observation or testing by Beneficiary, its agents or
representatives shall impose any liability on any of Beneficiary, its agents or
representatives except to the extent of a party’s gross negligence or willful
misconduct. In no event shall any site visit, observation or testing by
Beneficiary, its agents or representatives be a representation that Hazardous
Material are or are not present in, on or under the Property, or that there has
been or shall be compliance with any law, regulation or ordinance pertaining to
Hazardous Material or any other applicable governmental law. Except as required
under applicable law, neither Grantor nor any other party is entitled to rely on
any site visit, observation or testing by any of Beneficiary, its agents or
representatives. Neither Beneficiary, its agents or representatives owe any duty
of care to protect Grantor or any other party against, or to inform Grantor or
any other party of, any Hazardous Material or any other adverse condition
affecting the Property. Beneficiary shall give Grantor reasonable notice before
entering the Property. Beneficiary shall make reasonable efforts to avoid
interfering with Grantor’s use of the Property in exercising any rights provided
in this Section 5.12.

 

5.13       Notice of Change. Grantor shall give Beneficiary prior written notice
of any change in: (a) the location of its place of business or its chief
executive office if it has more than one place of business; (b) the location of
any of the Property, including the Books and Records; and (c) Grantor’s name or
business structure. Unless otherwise approved by Beneficiary in writing, all
Property that consists of personal property (other than the Books and Records)
will be located on the Land and all Books and Records will be located at
Grantor’s place of business or chief executive office if Grantor has more than
one place of business.

 

6.           Accelerating Transfers, Default and Remedies.

 

6.1         Accelerating Transfers.

 

(a)          “Accelerating Transfer” means any Transfer not expressly permitted
under Article 12 of the Loan Agreement.

 

DEED OF TRUSTPage 11

 

 

(b)          Grantor acknowledges that Beneficiary is making one or more
advances under the Loan Agreement in reliance on the expertise, skill and
experience of Grantor; thus, the Secured Obligations include material elements
similar in nature to a personal service contract. In consideration of
Beneficiary’s reliance, Grantor agrees that Grantor shall not make any
Accelerating Transfer, unless the transfer is preceded by Beneficiary’s express
written consent to the particular transaction and transferee. Beneficiary may
withhold such consent in its sole discretion. If any Accelerating Transfer
occurs, Beneficiary in its sole discretion may declare all of the Secured
Obligations to be immediately due and payable, and Beneficiary may invoke any
rights and remedies provided by Section 6.3 of this Deed of Trust.

 

6.2         Events of Default. Grantor will be in default under this Deed of
Trust upon the occurrence of any one or more of the following events (some or
all collectively, “Events of Default;” any one singly, an “Event of Default”).

 

(a)          Failure of Grantor (i) to observe or perform any of the other
covenants or conditions by Grantor to be performed under the terms of this Deed
of Trust concerning the payment of money for a period of ten (10) days after
written notice from Beneficiary that the same is due and payable; or (ii) for a
period of thirty (30) days after written notice from Beneficiary, to observe or
perform any non-monetary covenant or condition contained in this Deed of Trust;
provided that if any such failure concerning a non-monetary covenant or
condition is susceptible to cure but cannot reasonably be cured within said
thirty (30) day period, then Grantor shall have an additional sixty (60) day
period to cure such failure and no Event of Default shall be deemed to exist
hereunder so long as Grantor commences such cure within the initial thirty (30)
day period and diligently and in good faith pursues such cure to completion
within such resulting ninety (90) day period from the date of Beneficiary’s
notice; or

 

(b)          An “Event of Default” occurs under the Loan Agreement or any other
Loan Document.

 

6.3         Remedies. At any time after an Event of Default, Beneficiary shall
be entitled to invoke any and all of the rights and remedies described below, in
addition to all other rights and remedies available to Beneficiary, under the
Loan Documents, at law or in equity. All of such rights and remedies shall be
cumulative, and the exercise of any one or more of them shall not constitute an
election of remedies.

 

(a)          Acceleration. Beneficiary may declare any or all of the Secured
Obligations to be due and payable immediately.

 

(b)          Receiver. Beneficiary shall, as a matter of right, without notice
and without giving bond to Grantor or anyone claiming by, under or through
Grantor, and without regard for the solvency or insolvency of Grantor or the
then value of the Property, to the extent permitted by applicable law, be
entitled to have a receiver appointed for all or any part of the Property and
the Rents, and the proceeds, issues and profits thereof, with the rights and
powers referenced below and such other rights and powers as the court making
such appointment shall confer, and Grantor hereby consents to the appointment of
such receiver and shall not oppose any such appointment. Such receiver shall
have all powers and duties prescribed by applicable law, all other powers which
are necessary or usual in such cases for the protection, possession, control,
management and operation of the Property, and such rights and powers as
Beneficiary would have, upon entering and taking possession of the Property
under subsection (c) below.

 

DEED OF TRUSTPage 12

 

  

(c)          Entry. Beneficiary, in person, by agent or by court-appointed
receiver, may enter, take possession of, manage and operate all or any part of
the Property, and may also do any and all other things in connection with those
actions that Beneficiary may in its sole discretion consider necessary and
appropriate to protect the security of this Deed of Trust. Such other things may
include: taking and possessing all of Grantor’s or the then owner’s Books and
Records; entering into, enforcing, modifying or canceling leases on such terms
and conditions Beneficiary may consider proper; obtaining and evicting tenants;
fixing or modifying Rents; collecting and receiving any payment of money owing
to Beneficiary; completing any unfinished construction; and/or contracting for
and making repairs and alterations. If Beneficiary so requests, Grantor shall
assemble all of the Property that has been removed from the Land and make all of
it available to Beneficiary at the site of the Land. Grantor hereby irrevocably
constitutes and appoints Beneficiary as Grantor’s attorney-in-fact to perform
such acts and execute such documents as Beneficiary in its sole discretion may
consider to be appropriate in connection with taking these measures, including
endorsement of Grantor’s name on any instruments.

 

(d)          Cure; Protection of Security. Beneficiary may cure any breach or
default of Grantor, and if it chooses to do so in connection with any such cure,
Beneficiary may also enter the Property and/or do any and all other things which
it may in its sole discretion consider necessary and appropriate to protect the
security of this Deed of Trust, including, without limitation, completing
construction of the improvements at the Property contemplated by the Loan
Agreement. Such other things may include: appearing in and/or defending any
action or proceeding which purports to affect the security of, or the rights or
powers of Beneficiary under, this Deed of Trust; paying, purchasing, contesting
or compromising any encumbrance, charge, lien or claim of lien which in
Beneficiary’s sole judgment is or may be senior in priority to this Deed of
Trust, such judgment of Beneficiary or to be conclusive as among the parties to
this Deed of Trust; obtaining insurance and/or paying any premiums or charges
for insurance required to be carried under the Loan Agreement; otherwise caring
for and protecting any and all of the Property; and/or employing counsel,
accountants, contractors and other appropriate persons to assist Beneficiary.
Beneficiary may take any of the actions permitted under this Subsection 6.3(d)
either with or without giving notice to any person. Any amounts expended by
Beneficiary under this Subsection 6.3(d) shall be secured by this Deed of Trust.

 

(e)          Uniform Commercial Code Remedies. Beneficiary may exercise any or
all of the remedies granted to a secured party under the Uniform Commercial Code
in the State in which the Property is located.

 

DEED OF TRUSTPage 13

 

  

(f)          Foreclosure; Lawsuits. Beneficiary shall have the right, in one or
several concurrent or consecutive proceedings, to foreclose the lien hereof upon
the Property or any part thereof, for the Secured Obligations, or any part
thereof, by any proceedings appropriate under applicable law, whether
non-judicial or judicial. Beneficiary or its nominee may bid and become the
purchaser of all or any part of the Property at any foreclosure or other sale
hereunder, and the amount of Beneficiary’s successful bid shall be credited on
the Secured Obligations. Without limiting the foregoing, Beneficiary may proceed
by a suit or suits in law or equity, whether for specific performance of any
covenant or agreement herein contained or in aid of the execution of any power
herein granted, or for any foreclosure under the judgment or decree of any court
of competent jurisdiction.

 

(g)          Other Remedies. Beneficiary may exercise all rights and remedies
contained in any other instrument, document, agreement or other writing
heretofore, concurrently or in the future executed by Grantor or any other
person or entity in favor of Beneficiary in connection with the Secured
Obligations or any part thereof, without prejudice to the right of Beneficiary
thereafter to enforce any appropriate remedy against Grantor. Beneficiary shall
have the right to pursue all remedies afforded to a Beneficiary under applicable
law, and shall have the benefit of all of the provisions of such applicable law,
including all amendments thereto which may become effective from time to time
after the date hereof.

 

(h)          Sale of Personal Property. Beneficiary and/or Trustee, as required
by applicable law, shall have the discretionary right to cause some or all of
the Property, which constitutes personal property, to be sold or otherwise
disposed of in any combination and in any manner permitted by applicable law.

 

(i)          For purposes of this power of sale, Beneficiary and/or Trustee, as
required by applicable law, may elect to treat as personal property any Property
which is intangible or which can be severed from the Land or Improvements
without causing structural damage. If it chooses to do so, Beneficiary and/or
Trustee, as required by applicable law, may dispose of any personal property, in
any manner permitted by Article 9 of the Uniform Commercial Code of the State in
which the Property is located, including any public or private sale, or in any
manner permitted by any other applicable law.

 

(ii)         In connection with any sale or other disposition of such Property,
Grantor agrees that the following procedures constitute a commercially
reasonable sale: Beneficiary shall mail written notice of the sale to Grantor
not later than thirty (30) days prior to such sale. Beneficiary will publish
notice of the sale in a local daily newspaper of general circulation. Upon
receipt of any written request, Beneficiary will make the Property available to
any bona fide prospective purchaser for inspection during reasonable business
hours. Notwithstanding, Beneficiary shall be under no obligation to consummate a
sale if, in its judgment, none of the offers received by it equals the fair
value of the Property offered for sale. The foregoing procedures do not
constitute the only procedures that may be commercially reasonable.

 

DEED OF TRUSTPage 14

 

 

(i)          Foreclosure Sales. Beneficiary may request Trustee to proceed with
foreclosure under the power of sale (a “Foreclosure Sale”) which is hereby
conferred, such foreclosure to be accomplished in accordance with the following
provisions:

 

(i)          Trustee is hereby authorized and empowered and it shall be
Trustee’s special duty, upon such request of Beneficiary, to sell the Property
or any part thereof, with or without having taken possession of same. Any such
sale (including notice thereof) shall comply with the applicable requirements,
at the time of the sale, of Section 51.002 of the Texas Property Code or, if and
to the extent such statute is not then in force, with the applicable
requirements, at the time of the sale, of the successor statute or statutes, if
any, governing sales of Texas real property under powers of sale conferred by
deeds of trust. If there is no statute in force at the time of the sale
governing sales of Texas real property under powers of sale conferred by deeds
of trust, such sale shall comply with applicable law, at the time of the sale,
governing sales of Texas real property under powers of sale conferred by deeds
of trust.

 

(ii)         In addition to the rights and powers of sale granted under the
preceding provisions of this Subsection, if default is made in the payment of
any installment of, or any other payment due in respect of, the Secured
Obligations, Beneficiary may, at Beneficiary’s option, at once or at any time
thereafter while any matured installment remains unpaid, without declaring the
entire Secured Obligations to be due and payable, orally or in writing direct
Trustee to enforce this trust and to sell the Property subject to such unmatured
indebtedness and to the rights, powers, liens, security interests and
assignments securing or providing recourse for payment of such unmatured
indebtedness, in the same manner, all as provided in the preceding provisions of
this Subsection. Sales made without maturing the Secured Obligations may be made
hereunder whenever there is a default in the payment of any installment of the
Secured Obligations, without exhausting the power of sale granted hereby, and
without affecting in any way the power of sale granted under this Subsection,
the unmatured balance of the Secured Obligations or the rights, powers, liens,
security interests and assignments securing or providing recourse for payment of
the Secured Obligations.

 

(iii)        Sale of a part of the Property shall not exhaust the power of sale,
but sales may be made from time to time until the Secured Obligations are paid
and performed in full. It is intended by each of the foregoing provisions of
this Subsection that Trustee may, after any request or direction by Beneficiary,
sell not only the Land and the Improvements, but also the Accessories and other
interests constituting a part of the Property or any part thereof, along with
the Land and the Improvements or any part thereof, as a unit and as a part of a
single sale, or may sell any part of the Property separately from the remainder
of the Property. It shall not be necessary to have present or to exhibit at any
sale any of the Property.

 

DEED OF TRUSTPage 15

 

 

(iv)         After any sale under this Subsection, Trustee shall make good and
sufficient deeds, assignments and other conveyances to the purchaser or
purchasers thereunder in the name of Grantor, conveying the Property or any part
thereof so sold to the purchaser or purchasers by a Trustee’s Deed. It is agreed
that, in any deeds, assignments or other conveyances given by Trustee, any and
all statements of fact or other recitals therein made as to the identity of
Beneficiary, or as to the request to sell, notice of sale, time, place, terms
and manner of sale, and receipt, distribution and application of the money
realized therefrom, or as to the due and proper appointment of a substitute
trustee, and, without being limited by the foregoing, as to any other act or
thing having been duly done by or on behalf of Beneficiary or by or on behalf of
Trustee related to the foregoing, shall be taken by all courts of law and equity
as prima facie evidence that the said statements or recitals state facts and are
without further question to be so accepted, and Grantor does hereby ratify and
confirm any and all acts that Trustee may lawfully do in the premises by virtue
hereof.

 

(j)          Waiver of Deficiency Statute. In the event an interest in any of
the Property is foreclosed upon pursuant to a judicial or nonjudicial
foreclosure sale, Grantor agrees that, notwithstanding the provisions of
Sections 51.003, 51.004 and 51.005 of the Texas Property Code (as the same may
be amended from time to time), and to the extent permitted by law (but subject
to the provisions hereof), Beneficiary shall be entitled to seek a deficiency
judgment from Grantor and any other party obligated on the Notes equal to the
difference between the amount owing on the Notes and the amount for which the
Property was sold pursuant to judicial or nonjudicial foreclosure sale. Grantor
expressly recognizes that this Section constitutes a waiver of the above-cited
provisions of the Texas Property Code which would otherwise permit Grantor and
other persons against whom recovery of deficiencies is sought or any indemnitor
or guarantor independently (even absent the initiation of deficiency proceedings
against them) to present competent evidence of the fair market value of the
Property as of the date of the foreclosure sale and offset against any
deficiency the amount by which the foreclosure sale price is determined to be
less than such fair market value. Grantor further recognizes and agrees that
this waiver creates an irrebuttable presumption that the foreclosure sale price
is equal to the fair market value of the Property for purposes of calculating
deficiencies owed by Grantor, any indemnitor or guarantor, and others against
whom recovery of a deficiency is sought.

 

DEED OF TRUSTPage 16

 

 

(k)          Alternative Waiver. Alternatively, in the event the waiver provided
for in subparagraph (j) above is determined by a court of competent jurisdiction
to be unenforceable, the provisions of this subparagraph (k) shall be the basis
for the finder of fact's determination of the fair market value of the Property
as of the date of the foreclosure sale in proceedings governed by Sections
51.003, 51.004 and 51.005 of the Texas Property Code (as amended from time to
time). In such event, (i) the Property shall be valued in an “as is” condition
as of the date of the foreclosure sale, without any assumption or expectation
that the Property will be repaired or improved in any manner before a resale of
the Property after foreclosure; (ii) the valuation shall be based upon an
assumption that the foreclosure purchaser desires a resale of the Property for
cash promptly (but no later than 12 months) following the foreclosure sale;
(iii) all reasonable closing costs customarily borne by the seller in commercial
real estate transactions should be deducted from the gross fair market value of
the Property, including, without limitation, brokerage commissions, title
insurance, a survey of the Property, tax prorations, attorneys’ fees, and
marketing costs; (iv) the gross fair market value of the Property shall be
further discounted to account for any estimated holding costs associated with
maintaining the Property pending sale, including, without limitation, utilities
expenses, property management fees, taxes and assessments (to the extent not
accounted for in item (iii) above), and other maintenance, operational and
ownership expenses; and (v) any expert opinion testimony given or considered in
connection with a determination of the fair market value of the Property must be
given by persons having at least five (5) years’ experience in appraising
property similar to the Property and who have conducted and prepared a complete
written appraisal of the Property taking into consideration the factors set
forth above.

 

6.4         Credit Bids. At any Foreclosure Sale, any person, including Grantor
or Beneficiary, may bid for and acquire the Property or any part of it to the
extent permitted by then applicable law. Instead of paying cash for such
property, Beneficiary may settle for the purchase price by crediting the sales
price of the property against the following obligations:

 

(a)          First, the portion of the Secured Obligations attributable to the
expenses of sale, costs of any action and any other sums for which Grantor is
obligated to pay or reimburse Beneficiary and Trustee under Section 5.9 of this
Deed of Trust; and

 

(b)          Second, all other Secured Obligations in any order and proportions
as Beneficiary in its sole discretion may choose.

 

6.5         Application of Foreclosure Sale Proceeds. Beneficiary shall apply
the proceeds of any Foreclosure Sale in the following manner:

 

(a)          First, to pay the portion of the Secured Obligations attributable
to the expenses of sale, costs of any action and any other sums for which
Grantor is obligated to reimburse Beneficiary or Trustee under Section 5.9 of
this Deed of Trust;

 

(b)          Second, to pay the portion of the Secured Obligations attributable
to any sums expended or advanced by Beneficiary under the terms of this Deed of
Trust which then remain unpaid;

 

(c)          Third, to pay all other Secured Obligations in any order and
proportions as Beneficiary in its sole discretion may choose; and

 

(d)          Fourth, to remit the remainder, if any, to the person or persons
entitled to it by law.

 

DEED OF TRUSTPage 17

 

 

6.6         Application of Rents and Other Sums. Beneficiary shall apply any and
all Rents collected by it, and any and all sums other than proceeds of a
Foreclosure Sale which Beneficiary may receive or collect under Section 6.3
above, in the following manner:

 

(a)          First, to pay the portion of the Secured Obligations attributable
to the costs and expenses of operation and collection that may be incurred by
Beneficiary or any receiver;

 

(b)          Second, to pay all other Secured Obligations in any order and
proportions as Beneficiary in its sole discretion may choose; and

 

(c)          Third, to remit the remainder, if any, to the person or persons
entitled to it by law.

 

Beneficiary shall have no liability for any funds which it does not actually
receive.

 

7.           The Trustee.

 

7.1         Certain Rights. With the approval of Beneficiary, Trustee shall have
the right to take any and all of the following actions: (i) to select, employ
and consult with counsel (who may be, but need not be, counsel for Beneficiary)
upon any matters arising hereunder, including the preparation, execution and
interpretation of the Loan Documents, and shall be fully protected in relying as
to legal matters on the advice of counsel, (ii) to execute any of the trusts and
powers hereof and to perform any duty hereunder either directly or through his
or her agents or attorneys, (iii) to select and employ, in and about the
execution of his or her duties hereunder, suitable accountants, engineers and
other experts, agents and attorneys-in-fact, either corporate or individual, not
regularly in the employ of Trustee (and Trustee shall not be answerable for any
act, default, negligence, or misconduct of any such accountant, engineer or
other expert, agent or attorney-in-fact, if selected with reasonable care, or
for any error of judgment or act done by Trustee in good faith, or be otherwise
responsible or accountable under any circumstances whatsoever, except for
Trustee’s gross negligence or bad faith), and (iv) any and all other lawful
action that Beneficiary may instruct Trustee to take to protect or enforce
Beneficiary’s rights hereunder. Trustee shall not be personally liable in case
of entry by Trustee, or anyone entering by virtue of the powers herein granted
to Trustee, upon the Land for debts contracted for or liability or damages
incurred in the management or operation of the Land. Trustee shall have the
right to rely on any instrument, document, or signature authorizing or
supporting any action taken or proposed to be taken by Trustee hereunder,
believed by Trustee in good faith to be genuine. Trustee shall be entitled to
reimbursement for reasonable expenses incurred by Trustee in the performance of
Trustee’s duties hereunder and to reasonable compensation for such of Trustee’s
services hereunder as shall be rendered. Grantor will, from time to time, pay
the reasonable compensation due to Trustee hereunder and reimburse Trustee for,
and save and hold Trustee harmless against, any and all liability and reasonable
expenses which may be incurred by Trustee in the performance of Trustee’s
duties.

 

7.2         Retention of Money. All moneys received by Trustee shall, until used
or applied as herein provided, be held in trust for the purposes for which they
were received, and shall be segregated from any other moneys of Trustee.

 

DEED OF TRUSTPage 18

 

  

7.3         Successor Trustees. Trustee may resign by the giving of notice of
such resignation in writing to Beneficiary. If Trustee shall die, resign or
become disqualified from acting in the execution of this trust, or if, for any
reason, Beneficiary, in Beneficiary’s sole discretion and with or without cause,
shall prefer to appoint a substitute trustee or multiple substitute trustees, or
successive substitute trustees or successive multiple substitute trustees, to
act instead of the aforenamed Trustee, Beneficiary shall have full power to
appoint a substitute trustee (or, if preferred, multiple substitute trustees) in
succession who shall succeed (and if multiple substitute trustees are appointed,
each of such multiple substitute trustees shall succeed) to all the estates,
rights, powers and duties of the aforenamed Trustee. Such appointment may be
executed by any authorized agent of Beneficiary, and if such Beneficiary be a
corporation and such appointment be executed on its behalf by any officer of
such corporation, such appointment shall be conclusively presumed to be executed
with authority and shall be valid and sufficient without proof of any action by
the board of directors or any superior officer of the corporation. Grantor
hereby ratifies and confirms any and all acts which the aforenamed Trustee, or
his or her successor or successors in this trust, shall do lawfully by virtue
hereof. If multiple substitute trustees are appointed, each of such multiple
substitute trustees shall be empowered and authorized to act alone without the
necessity of the joinder of the other multiple substitute trustees, whenever any
action or undertaking of such substitute trustees is requested or required under
or pursuant to this Deed of Trust or applicable law. Any prior election to act
jointly or severally shall not prevent either or both of such multiple
substitute Trustees from subsequently executing, jointly or severally, any or
all of the provisions hereof.

 

7.4         Perfection of Appointment. Should any deed, conveyance, or
instrument of any nature be required from Grantor by any Trustee or substitute
Trustee to more fully and certainly vest in and confirm to Trustee or substitute
Trustee such estates, rights, powers, and duties, then, upon request by Trustee
or substitute trustee, any and all such deeds, conveyances and instruments shall
be made, executed, acknowledged, and delivered and shall be caused to be
recorded and/or filed by Grantor.

 

7.5         Succession Instruments. Any substitute trustee appointed pursuant to
any of the provisions hereof shall, without any further act, deed or conveyance,
become vested with all the estates, properties, rights, powers, and trusts of
its, his or her predecessor in the rights hereunder with like effect as if
originally named as Trustee herein; but nevertheless, upon the written request
of Beneficiary or of the substitute trustee, the Trustee ceasing to act shall
execute and deliver any instrument transferring to such substitute trustee, upon
the trusts herein expressed, all the estates, properties, rights, powers, and
trusts of the Trustee so ceasing to act, and shall duly assign, transfer and
deliver any of the property and moneys held by such Trustee to the substitute
trustee so appointed in such Trustee’s place.

 

8.           Miscellaneous Provisions.

 

8.1         Additional Provisions. The Loan Documents fully state all of the
terms and conditions of the parties’ agreement regarding the matters mentioned
in or incidental to this Deed of Trust. The Loan Documents also grant further
rights to Beneficiary and contain further agreements and affirmative and
negative covenants by Grantor which apply to this Deed of Trust and to the
Property.

 

DEED OF TRUSTPage 19

 

 

8.2         No Waiver or Cure.

 

(a)          Each waiver by Beneficiary must be in writing, and no waiver shall
be construed as a continuing waiver. No waiver shall be implied from any delay
or failure by Beneficiary to take action on account of any default of Grantor.
Consent by Beneficiary to any act or omission by Grantor shall not be construed
as a consent to any other or subsequent act or omission or to waive the
requirement for Beneficiary’s consent to be obtained in any future or other
instance.

 

(b)          If any of the events described below occurs, that event alone shall
not: cure or waive any breach, Event of Default or notice of default under this
Deed of Trust or invalidate any act performed pursuant to any such default or
notice; or nullify the effect of any notice of default or sale (unless all
Secured Obligations then due have been paid and performed and all other defaults
under the Loan Documents have been cured); or impair the security of this Deed
of Trust; or prejudice Beneficiary or any receiver in the exercise of any right
or remedy afforded any of them under this Deed of Trust; or be construed as an
affirmation by Beneficiary of any tenancy, lease or option, or a subordination
of the lien of this Deed of Trust.

 

(i)          Trustee or Beneficiary, its agent or a receiver takes possession of
all or any part of the Property in the manner provided in Subsection 6.3(c).

 

(ii)         Beneficiary collects and applies Rents as permitted under
Sections 2.3 and 6.6 above, either with or without taking possession of all or
any part of the Property.

 

(iii)        Beneficiary or Trustee receives and applies to any Secured
Obligation any proceeds of any Property, including any proceeds of insurance
policies, condemnation awards, or other claims, property or rights assigned to
Beneficiary under Section 5.5 above.

 

(iv)         Beneficiary makes a site visit, observes the Property and/or
conducts tests as permitted under Section 5.12 above.

 

(v)          Beneficiary or Trustee receives any sums under this Deed of Trust
or any proceeds of any collateral held for any of the Secured Obligations, and
applies them to one or more Secured Obligations.

 

(vi)         Beneficiary, Trustee or any receiver invokes any right or remedy
provided under this Deed of Trust.

 

DEED OF TRUSTPage 20

 

 

8.3         Powers of Beneficiary.

 

(a)          If Beneficiary performs any act which it is empowered or authorized
to perform under this Deed of Trust, including any act permitted by Section 5.7
or Subsection 6.3(d) of this Deed of Trust, that act alone shall not release or
change the personal liability of any person for the payment and performance of
the Secured Obligations then outstanding, or the lien of this Deed of Trust on
all or the remainder of the Property for full payment and performance of all
outstanding Secured Obligations. The liability of the original Grantor shall not
be released or changed if Beneficiary grants any successor in interest to
Grantor any extension of time for payment, or modification of the terms of
payment, of any Secured Obligation unless agreed to otherwise in writing between
the parties. Beneficiary shall not be required to comply with any demand by the
original Grantor that Beneficiary refuse to grant such an extension or
modification to, or commence proceedings against, any such successor in
interest.

 

(b)          Upon an Event of Default, Beneficiary may take any of the actions
permitted under Subsections 6.3(b) and/or 6.3(c) regardless of the adequacy of
the security for the Secured Obligations, or whether any or all of the Secured
Obligations have been declared to be immediately due and payable, or whether
notice of default and election to sell has been given under this Deed of Trust.

 

(c)          From time to time, Beneficiary may apply to any court of competent
jurisdiction for aid and direction in executing and enforcing the rights and
remedies created under this Deed of Trust. Beneficiary may from time to time
obtain orders or decrees directing, confirming or approving acts in executing
and enforcing these rights and remedies.

 

8.4         Merger. No merger shall occur as a result of Beneficiary’s acquiring
any other estate in or any other lien on the Property unless Beneficiary
consents to a merger in writing.

 

8.5         Joint and Several Liability. If Grantor consists of more than one
person, each shall be jointly and severally liable for the faithful performance
of all of Grantor’s obligations under this Deed of Trust.

 

8.6         Applicable Law. The creation, perfection and enforcement of the lien
of this Deed of Trust shall be governed by the law of the State in which the
Property is located. Subject to the foregoing, in all other respects, this Deed
of Trust shall be governed by the substantive laws of the State of Texas.

 

8.7         Successors in Interest. The terms, covenants and conditions of this
Deed of Trust shall be binding upon and inure to the benefit of the heirs,
successors and assigns of the parties. However, this Section 8.7 does not waive
the provisions of Section 6.1 above.

 

8.8         Interpretation.

 

(a)          Whenever the context requires, all words used in the singular will
be construed to have been used in the plural, and vice versa, and each gender
will include any other gender. The captions of the sections of this Deed of
Trust are for convenience only and do not define or limit any terms or
provisions. The word “include(s)” means “include(s), without limitation,” and
the word “including” means “including, but not limited to.”

 

DEED OF TRUSTPage 21

 

 

(b)          The word “obligations” is used in its broadest and most
comprehensive sense, and includes all primary, secondary, direct, indirect,
fixed and contingent obligations. It further includes all principal, interest,
prepayment charges, late charges, loan fees and any other fees and charges
accruing or assessed at any time, as well as all obligations to perform acts or
satisfy conditions.

 

(c)          No listing of specific instances, items or matters in any way
limits the scope or generality of any language of this Deed of Trust. The
Exhibits to this Deed of Trust are hereby incorporated in this Deed of Trust.

 

8.9         Waiver of Statutory Rights. To the extent permitted by law, Grantor
hereby agrees that it shall not and will not apply for or avail itself of any
appraisement, valuation, stay, extension or exemption laws, or any so-called
“Moratorium Laws,” now existing or hereafter enacted, in order to prevent or
hinder the enforcement or foreclosure of this Deed of Trust, but hereby waives
the benefit of such laws. Grantor for itself and all who may claim through or
under it waives any and all right to have the property and estates comprising
the Property marshaled upon any foreclosure of the lien hereof and agrees that
any court having jurisdiction to foreclose such lien may order the Property sold
as an entirety. Grantor hereby waives any and all rights of redemption from sale
under any judgment of foreclosure of this Deed of Trust on behalf of Grantor and
on behalf of each and every person acquiring any interest in or title to the
Property of any nature whatsoever, subsequent to the date of this Deed of Trust.
The foregoing waiver of right of redemption is made pursuant to the provisions
of applicable law.

 

8.10       Severability. If any provision of this Deed of Trust should be held
unenforceable or void, that provision shall be deemed severable from the
remaining provisions and shall in no way affect the validity of this Deed of
Trust except that if such provision relates to the payment of any monetary sum,
then Beneficiary may, at its option, declare all Secured Obligations immediately
due and payable.

 

8.11         Notices. Any notice, demand, request or other communication which
any party hereto may be required or may desire to give hereunder shall be in
writing and shall be deemed to have been properly given (a) if hand delivered,
when delivered; (b) if mailed by United States Certified Mail (postage prepaid,
return receipt requested), three Business Days after mailing (c) if by Federal
Express or other reliable overnight courier service, on the next Business Day
after delivered to such courier service or (d) if by telecopier on the day of
transmission so long as copy is sent on the same day by overnight courier as set
forth below:

 

If to Grantor:

MVI Health Center, LP

189 South Orange Avenue, Suite 170

Orlando, Florida 32801

Attention: John Mark Ramsey Attention: Kevin Thomas Attention: Sharon Kaiser
Telephone: (407) 999-7679 Facsimile: (407) 999-5210

 

DEED OF TRUSTPage 22

 

 



With a copy to:Foley & Lardner LLP

111 North Orange Avenue, Suite 1800

Orlando, Florida 32801

Attention: Michael A. Okaty, Esq. Telephone: (407) 244-3229 Facsimile: (407)
648-1743

 

If to Trustee:

Deborah Newman

8115 Preston Road, Suite 800

Dallas, Texas 75225

Telephone: (214) 416-2600 Facsimile: (866) 266-9215

 

If to Beneficiary:

KeyBank National Association

Mailcode: OH-01-51-0311

4910 Tiedeman Road, 3rd Floor

Brooklyn, Ohio 44144

Attention: Amy L. MacLearie,   KREC Commercial Loan Closer-Assistant Vice
President Telephone: (216) 813-6935 Facsimile: (216) 357-6383

 

With a copy to:

KeyBank Real Estate Capital

Healthcare Group

4200 West Cypress Street, Suite 490

Tampa, Florida 33607-4168

Attention:   Grant Saunders, Senior Vice President Telephone: (813) 313-5516
Facsimile: (813) 313-5555

 

or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice.

 

8.12       Future Advances. The total amount of indebtedness secured hereby may
increase or decrease from time to time, but the total unpaid principal balance
of indebtedness secured hereby (including disbursements that Beneficiary may,
but shall not be obligated to, make under this Deed of Trust, the Loan Documents
or any other document with respect thereto) at any one time outstanding may be
substantially less but shall be limited to all indebtedness reasonably
contemplated by the parties for the Project as of the date hereof, including,
without limitation, any disbursements made for the enforcement of this Deed of
Trust and any remedies hereunder, payment of taxes, special assessments,
utilities or insurance on the Property and interest on such disbursements and
all disbursements by Beneficiary pursuant to applicable law (all such
indebtedness being hereinafter referred to as the maximum amount secured
hereby). This Deed of Trust shall be valid and have priority to the extent of
the maximum amount secured hereby over all subsequent liens and encumbrances,
including statutory liens, excepting solely taxes and assessments levied on the
Property given priority by law.

 

DEED OF TRUSTPage 23

 

  

8.13       Beneficiary’s Lien for Service Charge and Expenses. At all times,
regardless of whether any Loan proceeds have been disbursed, this Deed of Trust
secures (in addition to any Loan proceeds disbursed from time to time) the
payment of any and all loan commissions, service charges, liquidated damages,
expenses and advances due to or incurred by Beneficiary not to exceed the
maximum amount secured hereby.

 

8.14       WAIVER OF TRIAL BY JURY. GRANTOR HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS DEED OF TRUST, THE NOTE,
OR ANY OF THE OTHER LOAN DOCUMENTS, THE LOAN OR ANY OTHER STATEMENTS OR ACTIONS
OF GRANTOR OR BENEFICIARY. GRANTOR ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN
THE SIGNING OF THIS DEED OF TRUST AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS
DISCUSSED THIS WAIVER WITH SUCH LEGAL COUNSEL. GRANTOR FURTHER ACKNOWLEDGES THAT
(i) IT HAS READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS WAIVER,
(ii) THIS WAIVER IS A MATERIAL INDUCEMENT FOR BENEFICIARY TO MAKE THE LOAN,
ENTER INTO THIS DEED OF TRUST AND EACH OF THE OTHER LOAN DOCUMENTS, AND (iii)
THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF SUCH OTHER LOAN DOCUMENTS AS IF
FULLY INCORPORATED THEREIN.

 

8.15       Inconsistencies. In the event of any inconsistency between this Deed
of Trust and the Loan Agreement, the terms hereof shall be controlling as
necessary to create, preserve and/or maintain a valid security interest upon the
Property, otherwise the provisions of the Loan Agreement shall be controlling.

 

8.16       Controlling Agreement. The parties hereto intend to conform strictly
to the applicable usury laws. All agreements between Grantor (and any other
party liable for any part of the Secured Obligations) and Beneficiary, whether
now existing or hereafter arising and whether written or oral, are expressly
limited so that in no event whatsoever, whether by reason of acceleration of the
maturity of the Secured Obligations or otherwise, shall the interest contracted
for, charged or received by Beneficiary hereunder or otherwise exceed the
maximum amount permissible under applicable law. If from any circumstances
whatsoever interest would otherwise be payable to Beneficiary in excess of the
maximum lawful amount, the interest payable to Beneficiary shall be reduced
automatically to the maximum amount permitted under applicable law. If
Beneficiary shall ever receive anything of value deemed interest under
applicable law which would apart from this provision be in excess of the maximum
lawful amount, the amount which would have been excessive interest shall be
applied to the reduction of the principal amount owing on the Secured
Obligations in inverse order of maturity and not to the payment of interest, or
if such amount which would have been excessive interest exceeds the unpaid
principal balance of the Secured Obligations, such excess shall be refunded to
Grantor, or to the maker of the Note or other evidence of indebtedness if other
than Grantor. All interest paid or agreed to be paid to Beneficiary shall, to
the extent permitted by applicable law, be amortized, prorated, allocated and
spread throughout the full stated term, including any renewal or extension, of
such indebtedness so that the amount of interest on account of such indebtedness
does not exceed the maximum permitted by applicable law. The terms and
provisions of this section shall control and supersede every other provision of
all existing and future agreements between Grantor, the maker of the Note or
other evidence of indebtedness if other than Grantor, and Beneficiary.

 

DEED OF TRUSTPage 24

 

  

THIS DEED OF TRUST, THE LOAN AGREEMENT, AND THE OTHER LOAN DOCUMENTS EMBODY THE
FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE
CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS
AMONG THE PARTIES HERETO. The provisions hereof and the other Loan Documents may
be amended or waived only by an instrument in writing signed by the Grantor and
Beneficiary.

 

DEED OF TRUSTPage 25

 

 

IN WITNESS WHEREOF, Grantor has executed this Deed of Trust as of the date
acknowledged below to be effective as of the date first above written.

 

  GRANTOR:       MVI HEALTH CENTER, LP, a Delaware limited partnership        
By: /s/ John Mark Ramsey     John Mark Ramsey, Authorized Signatory

 

STATE OF FLORIDA )   : COUNTY OF ORANGE )

 

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that John Mark Ramsey, whose name as Authorized Signatory of MVI HEALTH
CENTER, LP, a Delaware limited partnership, is signed to the foregoing
instrument, and who is personally known to me, acknowledged before me on this
day that, being informed of the contents of said instrument, he as such
Authorized Signatory and with full authority, executed the same voluntarily for
and as the act of said limited partnership on the day the same bears date. Given
under my hand and official seal this 12th day of November, 2014.

 

  /s/ Jamie L. Brown   Notary Public       My Commission Expires: August 29,
2018

  

DEED OF TRUSTPage 26

 

 

EXHIBIT A

 

Description of Land

 

Lot 1, Block 2, New City Block 17341, NORTH HOLLOW KNOLL, an addition to the
City of San Antonio, Bexar County, Texas, according to the map or plat thereof,
recorded in Volume 9569, Page 38 of the Deed and Plat Records of Bexar County,
Texas; TOGETHER WITH nonexclusive easement rights set forth under Article III,
Sections 3.1, 3.2 and 3.3 pursuant to the Declaration of Protective Covenants
and Performance Standards for Northgate Development recorded in Volume 2987,
Page 1110 of the Real Property Records of Bexar County, Texas.

 

DEED OF TRUSTPage 27

 

 

EXHIBIT B

 

Permitted Exceptions

 

1.Restrictive covenants of record found in Volume 9569, Page 38 of the Deed
Records and Volume 2987, Page 1110 of the Real Property Records of Bexar County,
Texas.

 

2.25-foot building setback line along North Knoll as shown on plats recorded in
Volume 9547, Page 4 and Volume 9569, Page 38 of the Deed and Plat Records of
Bexar County, Texas.

 

3.1-foot vehicular non-access easement along portions of North Knoll and North
Hollow as shown on plat recorded in Volume 9569, Page 38 of the Deed and Plat
Records of Bexar County, Texas.

 

4.14-foot gas, electric, telephone and cable T.V. easement along portions of
North Knoll and North Hollow as shown on plats recorded in Volume 9547, Page 4
and Volume 9569, Page 38 of the Deed and Plat Records of Bexar County, Texas.

 

5.20-foot electric easement along the southwest property line as shown on plats
recorded in Volume 9503, Page 116 and Volume 9569, Page 38 of the Deed and Plat
Records of Bexar County, Texas.

 

6.12-feet of a 28 foot electric easement along the southeast property line as
shown on plats recorded in Volume 9503, Page 116 and Volume 9569, Page 38 of the
Deed and Plat Records of Bexar County, Texas.

 

7.16-foot drainage easement recorded in Volume 8879, Page 289 of the Real
Property Public Records of Bexar County, Texas and as shown on plat recorded in
Volume 9569, Page 38 of the Deed and Plat Records of Bexar County, Texas.

 

8.Terms, conditions, covenants, easements and provisions, including, but not
limited to, a lien and personal obligation of assessments payable to Northgate
Property Owners' Association, Inc., pursuant to that certain Declaration dated
December 6, 1983, executed by May Twentieth, Ltd., recorded in Volume 2987, Page
1110 of the Real Property Records of Bexar County, Texas.

 

DEED OF TRUSTPage 28

 